1
2                              UNITED STATES DISTRICT COURT
3                                      DISTRICT OF NEVADA
4     JOSHUA CHAVIRA,
5                                            Plaintiff,
6            v.                                                 3:20-cv-00057-RCJ-CLB
7     CLARK COUNTY DISTRICT ATTORNEY,                           ORDER
      et al.,
8
                                         Defendants.
9
10   I.     DISCUSSION

11          Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections

12   (“NDOC”), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983. (ECF No.

13   1-1). Plaintiff has neither paid the full filing fee for this matter nor filed an application to

14   proceed in forma pauperis. On February 28, 2020, the Court ordered Plaintiff to file an

15   application to proceed in forma pauperis or pay the full filing fee. (ECF No. 3.) On March

16   25, 2020, Plaintiff filed a motion for extension of time to file the in forma pauperis

17   application or pay the full filing fee. The Court grants the motion for extension of time

18   (ECF No. 4) and gives Plaintiff thirty (30) days from the date of this order to comply.

19   II.    CONCLUSION

20          For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion to extent time

21   (ECF No. 4) is GRANTED.

22          IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the

23   approved form application to proceed in forma pauperis by a prisoner, as well as the

24   document entitled information and instructions for filing an in forma pauperis application.

25           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,

26   Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis, on

27   the correct form with complete financial attachments in compliance with 28 U.S.C. §

28   1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
1    fee and the $50 administrative fee).
2           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
3    the court will enter a report and recommendation to dismiss this action.
4           IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
5    (ECF No. 1-1), but shall not file it at this time.
6                    March 30, 2020
           DATED: ___________________
7
8                                                 _________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
